Exhibit 10.2

 

[g198843mci001.jpg]

Wells Fargo Energy Capital, Inc.

1000 Louisiana Street, 9th Floor

Houston, Texas 77002

 

 

September 17, 2015

 

 

LRR Energy, L.P.

1111 Bagby Street, Suite 4600
Houston, Texas, 77002
Attention: Mr. Jaime Casas

 

Re:                             Amended & Restated Consent Letter Agreement
Regarding Declaration of Cash Distribution

 

Ladies and Gentlemen:

 

Reference is hereby made to (i) that certain Second Lien Credit Agreement, dated
as of June 28, 2012, among LRE Operating, LLC (the “Borrower”), LRR Energy, L.P.
(the “Parent”), the banks and financial institutions from time to time party
thereto as lenders (the “Lenders”) and Wells Fargo Energy Capital, Inc., as
administrative agent for the Lenders (the “Administrative Agent”) (as amended
prior to the date hereof, the “Credit Agreement”) and (ii) that certain Consent
Letter Agreement Regarding Declaration of Cash Distribution dated August 12,
2015 among the Administrative Agent, the Parent, the Borrower and the Lenders
(the “Existing Letter Agreement”).  Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement.

 

This Amended & Restated Consent Letter Agreement Regarding Declaration of Cash
Distribution (this “Letter Agreement”) amends, restates and replaces in its
entirety the Existing Letter Agreement, and upon the receipt of executed
counterparts of signature pages to this Letter Agreement from the Administrative
Agent, the Parent, the Borrower and each Lender, the Existing Letter Agreement
shall be of no further force and effect.

 

1.                                      Request for Consent.  The Borrower and
the Parent have advised the Administrative Agent and the Lenders that the Parent
has entered into that certain Purchase Agreement and Plan of Merger with
Vanguard Natural Resources, LLC and the other Persons party thereto, dated as of
April 20, 2015, in the form attached as Exhibit 2.1 to the Parent’s April 22,
2015 Form 8-K filed with the SEC (the “Merger Agreement”).  The Borrower and the
Parent have further advised the Administrative Agent and the Lenders that (i) in
connection with the Merger Agreement, the Parent desires to declare a cash
distribution in an aggregate amount not to exceed $3,600,000, to be paid to its
transfer agent for the benefit of the holders of its Equity Interests no sooner
than one Business Day after the Closing Date (as defined in the Merger
Agreement) (the “Distribution Declaration”) and (ii) the Parent is prohibited
from announcing the Distribution Declaration under Section 9.04 of the Credit
Agreement.  The Borrower and the Parent have requested that the Administrative
Agent and the Lenders enter into this Letter Agreement to evidence the Lenders’
consent to the Parent announcing the Distribution Declaration on the terms and
conditions set forth herein.

 

2.                                      Limited Consent. In reliance on the
representations, warranties, covenants and agreements contained in this Letter
Agreement, and notwithstanding anything in Section 9.04 of the Credit Agreement
that may prohibit the Parent from announcing the Distribution Declaration, the

 

--------------------------------------------------------------------------------


 

Majority Lenders hereby consent to the Loan Parties announcing the Distribution
Declaration, subject to the following terms and conditions:

 

(a)                                 the Distribution Declaration and all press
releases and other documentation related thereto shall expressly provide that
the payment of the distribution (i) is conditioned and contingent upon the
consummation of the Transactions (as defined in the Merger Agreement) and the
occurrence of the Closing Date including, without limitation, the indefeasible
repayment in full, in cash, of all Indebtedness as defined in the Credit
Agreement and the termination of the Credit Agreement and (ii) shall not be
remitted to the Parent’s transfer agent for the benefit of the holders of its
Equity Interests until at least one Business Day after the Closing Date;

 

(b)                                 prior to announcing the Distribution
Declaration, the Parent shall not have (i) cancelled the October 5, 2015 special
meeting of the holders of its Equity Interests or (ii) delayed such special
meeting to a date later than October 26, 2015, and announcing the Distribution
Declaration shall not result in such a delay or cancellation;

 

(c)                                  at the time of the Distribution
Declaration, the Merger Agreement shall be in full force and effect and shall
not have been amended subsequent to the date hereof, and no action shall have
been taken by any party thereto to terminate the Merger Agreement, and no public
statement shall have been made by any party thereto that it intends to terminate
the Merger Agreement;

 

(d)                                 the Distribution Declaration shall have been
made in accordance with the terms hereof prior to the Outside Date (as defined
in the Merger Agreement);

 

(e)                                  immediately before and after giving effect
to the Distribution Declaration, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; and

 

(f)                                   the Parent shall have provided evidence
reasonably acceptable to the Administrative Agent that the Parent has satisfied
any applicable requirements and/or obtained any required consents under the
Merger Agreement in order to (i) enter into this Letter Agreement and/or
(ii) announce the Distribution Declaration, including, without limitation,
pursuant to Sections 4.1, 7.5 or 7.13 thereof.

 

For the avoidance of doubt, the Borrower and the Parent acknowledge and agree
that (i) this Letter Agreement provides for a consent to the Distribution
Declaration only, (ii) this Letter Agreement shall not be construed as a consent
to the payment of the distribution described in the Distribution Declaration and
(iii) the payment of the distribution described in the Distribution Declaration
is not permitted by the Credit Agreement, including pursuant to Section 9.04
thereof.

 

3.                                      Limitations on Consent.  Nothing
contained herein shall be deemed a consent to, or waiver of, any other action or
inaction of the Borrower, the Parent or any of the other Loan Parties which
constitutes (or would constitute) a violation of any provision of the Credit
Agreement or any other Loan Document, or which results (or would result) in a
Default or Event of Default under the Credit Agreement or any other Loan
Document.  The Administrative Agent and the Lenders shall have no obligation to
grant any future waivers, consents or amendments with respect to the Credit
Agreement or any other Loan Document.

 

4.                                      Representations and Warranties;
Ratifications and Affirmations of the Loan Parties.  To induce the Lenders and
the Administrative Agent to enter into this Letter Agreement, each Loan Party
hereby represents and warrants to the Lenders and the Administrative Agent as
follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Each representation and warranty of such
Loan Party contained in the Credit Agreement and the other Loan Documents is
true and correct in all material respects (except that any such representations
and warranties that are qualified by materiality shall be true and correct in
all respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case such representations and
warranties shall continue to be true and correct in all material respects
(except that any such representations and warranties that are qualified by
materiality shall be true and correct in all respects) as of such specified
earlier date.

 

(b)                                 No Default or Event of Default has occurred
and is continuing.

 

Each Loan Party (x) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, the Credit
Agreement and the other Loan Documents to which it is a party and agrees that
each of the Loan Documents to which it is a party remains in full force and
effect and (y) acknowledges the validity, enforceability and binding effect
against such Loan Party of the Credit Agreement and each other Loan Document to
which such Loan Party is a party.

 

5.                                      Miscellaneous.

 

(a)                                 THIS LETTER AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 The expense reimbursement and
indemnification provisions of Section 12.03 of the Credit Agreement are hereby
incorporated by reference and made a part hereof as if fully set forth herein.

 

(c)                                  This Letter Agreement may be executed in
separate counterparts and delivery of an executed signature page hereof by
facsimile or electronic mail shall be effective as delivery of manually executed
counterpart hereof; however, no party shall be bound by this Letter Agreement
unless and until a counterpart hereof has been executed by each Loan Party and a
number of Lenders sufficient to constitute Majority Lenders.

 

(d)                                 This Letter Agreement constitutes a “Loan
Document” as defined and described in the Credit Agreement and all of the terms
and provisions of the Credit Agreement relating to Loan Documents shall apply
hereto and thereto.

 

(e)                                  THIS LETTER AGREEMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

WELLS FARGO ENERGY CAPITAL, INC.,

 

as Administrative Agent

 

 

 

 

 

 

By:

/s/ Charles C. O’Brien III

 

 

Charles C. O’Brien III

 

 

Vice President

 

Signature Page to Amended & Restated Consent Letter Agreement

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

 

 

 

BORROWER:

LRE OPERATING, LLC

 

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

 

PARENT:

LRR ENERGY, L.P.

 

 

 

 

By:

LRE GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Vice President and Chief Financial Officer

 

Signature Page to Amended & Restated Consent Letter Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

By:

/s/ Charles C. O’Brien III

 

 

Charles C. O’Brien III

 

 

Vice President

 

Signature Page to Amended & Restated Consent Letter Agreement

 

--------------------------------------------------------------------------------